                           Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 1 of 31
EXHIBIT 2


      US6661783                                     Streambox AVENIRMicro™ (“The accused product”)
 3. A spreading code     The accused product, at least in internal testing and usage, practices selecting as the spreading code (e.g.,
 selection method,       OVSF code as channelization code) for asymmetric communications, a hierarchic orthogonal type spreading
 which selects as the    code (e.g., hierarchical OVSF codes) which is a spreading code of a hierarchy which contains spreading
 spreading code for      codes of a longer length than spreading codes used for symmetric communication lines and is orthogonal to
 asymmetric              spreading codes used for other asymmetric communication lines.
 communications, a
 hierarchic orthogonal   As shown below, different users in UMTS-FDD use different spreading codes which are mutually
 type spreading code     orthogonal and therefore spreading codes for asymmetric communication line between a user and a base
 which is a spreading    station and that of another user and the base station respectively happen to be orthogonal. The accused
 code of a hierarchy     product is equipped with 3G (also referred to as UMTS). 3G/UMTS has UMTS-FDD as one of its variants.
 which contains
 spreading codes of a
 longer length than
 spreading codes used
 for symmetric
 communication lines
 and is orthogonal to
 spreading codes used
 for other asymmetric
 communication lines.




                         https://web.archive.org/web/20161029205746/http://www.streambox.com/avenir-micro/
              Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 2 of 31
EXHIBIT 2




            https://web.archive.org/web/20161029205746/http://www.streambox.com/avenir-micro/
              Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 3 of 31
EXHIBIT 2




            https://www.3gpp.org/technologies/keywords-acronyms/103-umts




            https://www.3gpp.org/technologies/keywords-acronyms/103-umts
              Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 4 of 31
EXHIBIT 2




            https://www.electronics-notes.com/articles/connectivity/3g-umts/frequency-bands-channels-uarfcn.php
              Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 5 of 31
EXHIBIT 2




            https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
              Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 6 of 31
EXHIBIT 2




            https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
              Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 7 of 31
EXHIBIT 2




            https://www.umtsworld.com/technology/codes.htm
              Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 8 of 31
EXHIBIT 2




            https://www.etsi.org/deliver/etsi_ts/125200_125299/125213/06.00.00_60/ts_125213v060000p.pdf
              Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 9 of 31
EXHIBIT 2


            The spreading code for the downlink of asymmetric communications and said longer spreading code is
            orthogonal to spreading codes used for other asymmetric communication lines (e.g., Orthogonal Variable
            Spreading Factor (OVSF) codes). In the FDD (Frequency Division Duplex) mode the spreading factors (e.g.,
            spreading code length) are from 256 to 2 for uplink and from 512 to 4 for downlink.




            https://www.umtsworld.com/technology/wcdma.htm
                     Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 10 of 31
EXHIBIT 2




                    https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf


 4. A CDMA mobile   The accused product practices a CDMA mobile communication method (e.g., WCDMA) for asymmetric
 communication      communication.
 method, when
 performing         The accused product utilizes UMTS-FDD technology using WCDMA technology.
 asymmetric
 communications,
 comprising:




                    https://web.archive.org/web/20161029205746/http://www.streambox.com/avenir-micro/
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 11 of 31
EXHIBIT 2




            https://web.archive.org/web/20161029205746/http://www.streambox.com/avenir-micro/
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 12 of 31
EXHIBIT 2




            https://www.3gpp.org/technologies/keywords-acronyms/103-umts
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 13 of 31
EXHIBIT 2




            https://www.umtsworld.com/technology/wcdma.htm
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 14 of 31
EXHIBIT 2




            https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 15 of 31
EXHIBIT 2




            https://www.electronics-notes.com/articles/connectivity/3g-umts/what-is-umts-wcdma-tutorial.php
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 16 of 31
EXHIBIT 2




            https://www.electronics-notes.com/articles/connectivity/3g-umts/network-architecture.php
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 17 of 31
EXHIBIT 2




            https://www.electronics-notes.com/articles/connectivity/3g-umts/network-architecture.php
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 18 of 31
EXHIBIT 2




            http://www.rfwireless-world.com/Tutorials/UMTS-Network-Architecture.html

            As shown below, in the case of UMTS-FDD based communication, spreading factors range from 256 to 2
            in the uplink direction and 512 to 4 in the downlink direction, thereby providing different symbols rates per
            second for uplink and downlink respectively.




            https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf
                          Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 19 of 31
EXHIBIT 2




                         https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf

 a base station          The accused product, at least in internal testing and usage, utilizes a base station (e.g., NodeB). The base
 apparatus spreading     station (e.g., NodeB) practices spreading known reference signals (e.g., RSCP signals) and transmission
 known reference         power control bits (e.g, bits of TPC_cmd) by spreading codes with a length that is longer than spreading
 signals and             codes used for symmetric communications, and transmitting spreaded known reference signals (e.g., RSCP
 transmission power      signals) and a spreaded transmission power control bits (e.g., bits of TPC_cmd) at a lower transmission rate
 control bits by         than a transmission rate when symmetric communications are performed.
 spreading codes with
 a length that is
 longer than
 spreading codes used
 for symmetric
 communications, and
 transmitting
 spreaded known
 reference signals and
 a spreaded
 transmission power
 control bits at a
 lower transmission
 rate than a             http://www.rfwireless-world.com/Tutorials/UMTS-Network-Architecture.html
 transmission rate
 when symmetric          For symmetric communication, the data rate (and its corresponding associated spreading factor) of the uplink
 communications are      and downlink are the same. They therefore have the same spreading factor whereas in case of asymmetric
 performed;              communication there is a difference in the uplink and downlink data rates (and its corresponding associated
                         spreading factor) which will thereby process a higher spreading factor for downlink communication.
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 20 of 31
EXHIBIT 2


            Higher the spreading code for downlink communication lower the data rate (e.g., code length or spreading
            factor of 4 gives data rate of 960 Kbits/sec whereas code length or spreading factor of 512 gives 7.5 Kbits/sec)
            therefore asymmetric communications, transmits known reference signals (e.g., RS signal) and transmission
            power control bits (e.g., TPC bits) at a lower transmission rate than a transmission rate when symmetric
            communications are performed.




            https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf




            https://www.etsi.org/deliver/etsi_ts/125200_125299/125215/06.03.00_60/ts_125215v060300p.pdf
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 21 of 31
EXHIBIT 2




            https://www.etsi.org/deliver/etsi_ts/125100_125199/125133/06.04.00_60/ts_125133v060400p.pdf
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 22 of 31
EXHIBIT 2




            https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf




            https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 23 of 31
EXHIBIT 2




                                                                                                          .
            https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 24 of 31
EXHIBIT 2




            https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf

            The spreading code for the downlink of asymmetric communications and said longer spreading code is
            orthogonal to spreading codes used for other asymmetric communication lines (e.g., Orthogonal Variable
            Spreading Factor (OVSF) codes). In the FDD (Frequency Division Duplex) mode the spreading factors (e.g.,
            spreading code length) are from 256 to 2 for uplink and from 512 to 4 for downlink.
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 25 of 31
EXHIBIT 2




            https://www.umtsworld.com/technology/wcdma.htm
                        Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 26 of 31
EXHIBIT 2




                       https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf

 a mobile station      The accused product practices receiving said transmission power control bits (e.g., bits of TPC_cmd).
 apparatus receiving
 said transmission
 power control bits;
 and




                       https://www.etsi.org/deliver/etsi_TS/125200_125299/125201/07.03.00_60/ts_125201v070300p.pdf
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 27 of 31
EXHIBIT 2




                                                                                                          .
            https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
                        Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 28 of 31
EXHIBIT 2




                       https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf




                       https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf

 said mobile station   The accused product practices determining transmission power based on said transmission power control
 apparatus             bits (e.g., bits of TPC_cmd).
 determining
                       Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 29 of 31
EXHIBIT 2


 transmission power
 based on said
 transmission power
 control bits.




                                                                                                                    .
                      https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 30 of 31
EXHIBIT 2




            https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf




            https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/06.11.00_60/ts_125214v061100p.pdf
             Case 2:21-cv-00713-JRC Document 1-2 Filed 05/28/21 Page 31 of 31
EXHIBIT 2




            https://www.etsi.org/deliver/etsi_ts/125200_125299/125213/06.00.00_60/ts_125213v060000p.pdf
